M. J. Kelly, P.J.
(dissenting). This is a successive prosecution case. These cases are difficult to analyze, but the prosecution urged at argument that the defendant was somehow blameworthy for rushing to enter his misdemeanor guilty plea on the day following the criminal episode. I do not perceive that it would make a great deal of difference if defendant entered his plea on the next day or the next week or month. This is not analogous to a defendant’s waiving his right to a single trial *636as required in People v White, 390 Mich 245; 212 NW2d 222 (1973), when the multiple charges are pending against him át the time of his plea. People v Goans, 59 Mich App 294; 229 NW2d 422 (1975).
The only bright line I can see cutting this case away from the People v White mandate is that correctly relied upon by the majority analyzing Crampton v 54A District Judge, 397 Mich 489, 502; 245 NW2d 28 (1976), i. e., whether the two "offenses involve laws intended to prevent the same or similar harm or evil, not a substantially different, or a very different kind of, harm or evil.” This is the ground on which the circuit judge’s analysis is exactly contrary to the analysis of the majority. I agree with the circuit judge that the "two offenses do not involve laws which are designed to protect against a very different kind of evil . . . -”1 Cate*637gorizing evils is a rugger’s choice and should not determine the magistrate’s bindover. I would leave to academia the metaphysical determination of the symmetry of the evils involved.2 The constituent uniqueness of the evils sought to be protected against are beyond my facility for exegesis and I would therefore affirm.

 The circuit court held:
The transactional approach of People v White, supra, is a focus on whether or not the different offenses involve a continuous time sequence and display of a single intent or goal. But the test is difficult to apply when dealing with two or more offenses where one or more do not require a criminal intent. Crampton v 54-A District Judge, 397 Mich 489; 245 NW2d 28 (1976). Crampton refined the same transaction test in such a case to focus on whether the offenses are part of the same criminal episode and whether the offenses involve laws designed to address the same evil or a very different kind of evil.
Herein, creating a disturbance requires no specific criminal intent, yet the two offenses do not involve laws which are designed to protect against a very different kind of evil and, based on a review of the preliminary examination transcript, it is clear that the disturbance and destruction of property were part of the same criminal episode and were, in fact, inextricably entwined.
It should be noted that the arresting officer was well advised by an eyewitness concerning what had transpired.
A question which remains has not been addressed by counsel: Does the conviction for a misdemeanor offense bar a subsequent prosecution for a felony arising from the same transaction? In People v Stewart, 138 Mich App 629; 361 NW2d 16 (1984), the Michigan Court of Appeals, citing People v White, supra, held that jurisdictional restraints do not prevent the erection of the double jeopardy bar to further prosecution; of course, the *637defendant may still waive the right to a single trial on all charges by pleading guilty to one charge with full awareness that the prosecutor intends to proceed to trial on another charge which is still pending. People v Goans, 59 Mich App 294; 229 NW2d 422 (1975).
In cases which involve both misdemeanor and felony prosecutions, the decisions in Crampton, Stewart, and Goans have proceded to analyze double jeopardy in terms of the same transaction test with a focus on the evil that People v White sought to prevent, i.e., seriatum prosecutions for offenses arising out of the same transaction.
Mr. Phebus tendered a guilty plea to the misdemeanor charge and such was accepted by the District Court. No felony charge was pending at that time and the prosecution may not proceed with another charge which involves an offense arising out of the same transaction.
The motion to quash is hereby granted.


When the people of the world all know beauty as beauty,
There arises the recognition of ugliness.
When they all know the good as good,
There arises the recognition of evil.
The Way of Lau Tzu, as translated in Wing-tsit Chan et al, The Great Asian Religions (New York: Macmillan, 1969), p 151.